DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 10/01/2021.
Claim 10 has been cancelled.
Claims 1, 3-4, 6-9, and 12-13 have been amended.
Objection to claims 1-7, 9, 12, and 13 is withdrawn in view of Applicant’s amendment.
The 35 U.S.C. 112 second paragraph rejection to claims 1-9 and 11-13 is withdrawn in view of the Applicant’s amendment. 
Claims 1-9, and 11-13 remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 10/01/2021, in particular on pages 6-10, have been fully considered but they are not persuasive. For example:
At Remarks page number 6-7, Applicant submits that cited reference Andrews particular in Fig.2 and related specification col.4:30-55 does not teach the recited limitation about “shared memory” in independent claims 1 and 8 respectively. Because “the memory 204 of Andrews is not configured to store the datasets/items 410-418 of testbench 420 but instead, is configured to store the software 208 which is under testing”.
However, Examiner respectfully disagrees.
As Applicant pointed out in Andrew’s Figure 2, the memory 204 of device 206 does include software 208 that is tested and verified by the verification .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a target unit configured to extract”, “a data unit configured to combine”, “a verifying unit configured to generate”, and “a test manger configured to operate” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (Andrews et al., US8,402,438B1) in view of Birurakis (Birurakis et al., US2017/0276725A1) .
With respect to claim 1, Andrews discloses:
A method of operating a system for diagnosing software [for a vehicle] (i.e., “generating a verification test or verification environment for testing and verifying software…”, Abstract), the method comprising: 
generating a plurality of data sets (i.e., “debug information” – see Fig.3, step 304) including a function (i.e., “functions”) and an argument (i.e., “variables”) related to a diagnosis of target software [executed in each of a plurality of cores] (i.e., col.3, lines 36-39, “the debugging information that is extracted for purposes of generating a verification test includes information about functions and variables within the software program”; Also see Fig.3, step 304 and col.5, lines 49-52, “the debug information that is extracted for purposes of generating a verification test includes information about functions and variables within the software program”); 
sequentially outputting the plurality of data sets to a shared memory (i.e., Fig.3, step 304 – “Generate debug information for object code”, step 306 – “Select functions and variable to test”; Also see col.5, lines 55-58, “Based upon the debug information, a list of functions and variables from the software program may be presented to the user. The user can then select any or all of the functions and variable for testing…”. Note: the user interface/display for displaying and selecting functions and variables is considered as shared display memory/interface); 
operating the target software according to one of the plurality of the data sets of the shared memory (i.e., Fig.3, step 306-308, “Select functions and variables to test”, “Generate test generation information for selected functions and variables”); and 
verifying an operation result [in a verifying core] (i.e., “col.3, lines 43-46, “A verification tool 100 utilizes the verification test 126 to verify the functionality and performance of the software program… the verification test 126 comprises a verification environment having sufficient information…to perform verification and testing functions”).  

Andrews discloses generating a verification test for testing and verifying software (i.e., Abstract, “generating a verification test or verification environment for testing and verifying software…”), but does not explicitly disclose diagnosing software for a vehicle with executing in the plurality of cores, and verifying the operation result in a verifying core.
However, Birurakis discloses diagnosing software executed in the plurality of cores (i.e., Fig.2, items 270, “Core0, Core1…Core3”; Abstract “the system has a central processing unit with a plurality of separate core processing units”), and verifying the operation result in a verifying core (i.e., “reserved core”, see paragraph [0010], “an ATE execution engine for communicating with the utility service program to reserve one or more processing cores for execution of a test program for electronic devices, using the reserved core…”). 
for execution of a test program for electronic devices, using the reserved core or cores…”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Birurakis into Andrews for executing in the plurality of cores environment and using a verifying core to verify the operation result. It is also obvious to apply the teaching of Birurakis and Andrews to diagnose/test software program in different electronic devices including the electronic devices used by a vehicle. One would have been motivated to do so to separate the testing operation with other computer operations as suggested by Birurakis (i.e., paragraph [0010], “the ATE test program is executed on the reserved core or cores synchronously, apart from other computer operations which operate on remaining cores”).

With respect to claim 3, Andrews discloses:
wherein the operating of the target software includes checking, by the target software, the one of the plurality of the data sets of the shared memory (i.e., Fig.3, step 306 – Select functions and variables to test; col.5, lines 53-55, “identification is made of the specific functions and variables to operation…The user can then select any or all of the functions and variables for testing”), and reading the one of the plurality of the data sets from the shared memory and operating the target software when the one of the plurality of the data sets exists in the shared memory (i.e., Fig.3, step 308 and col.5, lines63-65, “At 308, test generation information is produced based upon the selected functions and variables”; and Fig.4 and col.6, lines 14-32, “The testbench generator 402 takes as input the function…The testbench generator 402 produces a testbench 420 that can be used by a verification tool to verify the software program…The testbench 420…will allow the software adapter/interface to operate with the software program being verified”).  

With respect to claim 4, Andrews discloses:
wherein the operating of the target software includes operating the target software according to the function and argument information included in the one of the plurality of the data sets in such a manner that the function is executed while changing the argument (i.e., Fig.3, step 306 – Select functions and variables to test; col.5, lines 53-55, “identification is made of the specific functions and variables to operation…The user can then select any or all of the functions and variables for testing”).  

With respect to claim 7, Andrews modified by Birurakis discloses:
wherein the plurality of cores and the verifying core configure one multicore system for the vehicle (i.e., Birurakis, paragraph [0010], “the ATE test program is executed on the reserved core or cores synchronously, apart from other computer operations which operate on remaining cores”. Note: “reserved core or cores” and “remaining cores” are considered as multicore system).  
for execution of a test program for electronic devices, using the reserved core or cores…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combine the invention of Andrews, and Birurakis by using multicore system for the vehicle. One would have been motivated to do so to separate the testing operation with other computer operations as suggested by Birurakis (i.e., paragraph [0010], “the ATE test program is executed on the reserved core or cores synchronously, apart from other computer operations which operate on remaining cores”).

Claims 2, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews and Birurakis as applied above, and further in view of Marron (Marron et al., US2015/0378870A1)
With respect to claim 2, Andrews discloses:
wherein the generating of the plurality of data sets includes: 
extracting [memory map information] and function and argument information from the target software (i.e., Fig.3, step 304 and col.5, lines 49-52, “the debug information that is extracted for purposes of generating a verification test includes information about functions and variables within the software program”); and 
[combining the extracted memory map information and function and argument information and converting the combined memory map information and function and argument information to a database].  

Marron discloses extracting memory map information (i.e., Fig.3, item 302, “Live-Object Snapshot” and paragraph [0003], “A live-object snapshots can include live objects from a heap in memory at a given time during execution “; also see paragraph [0062], “recording the live objects as part of the live-object snapshot 302 can include serializing the addresses and the contents of the live object) and combining the extracted memory map information and function and argument information and converting the combined memory map information and function and argument information to a database (i.e., “data store” –see item 122; Also see paragraph [0035], “The snapshots 126 can be retained in the data store 122 of the computing system 102”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Marron into the Andrews and Birurakis to further extracting and combining the memory map information (i.e., “heap in memory”/”live objects”). One would have been motivated to do so to debug/replay a portion of the execution of the managed program component based upon the live object snapshots as suggested by Marron (i.e., paragraph [0003], “A live-object snapshots can include live objects from a heap in memory at a given time during execution. Moreover, the time travel debugger component can be configured to 

With respect to claim 8, Andrews discloses:
A system (i.e., Fig.10, system 1400) for diagnosing software [for a vehicle], the system comprising: 
a target unit (i.e., “debug information parser 122”) configured to extract [memory map information] and function and argument information (i.e., “functions and variables”) from each of target software corresponding to a plurality of cores (i.e., Fig.3, step – Generate debug information for object code”; Fig.1, item 122 and col.3, lines 32-39, “Information about the software program is extracted from the object code using a debug information parser 122…, the debug information that is extracted …includes information about functions and variables within the software program”); 
a data unit (i.e., user interface of data output/present and input/user select, see col.5, lines 55-58) configured to combine the extracted [memory map] information and function and argument information (i.e., Fig.3, steps 306-308 – “Select functions and variables to test” and “Generate test generation information for selected functions and variables”; Also see col.5, lines 55-58, “a list of functions and variables from the software program may be presented to the user. The user can then select any or all of the functions and variables for testing”. Note: user interaction and selection interface including system1400 and displaying/input unit 1311-1412 as a data unit for combining the user selected functions and variables); 
a verifying unit (i.e., “Testbench Generator 402”) configured to generate a plurality of data sets [by converting the combined information into a database] according to a specification of each of the target software (i.e., Fig.4, items 410-418), 
a shared memory (i.e., “Memory 204”) configured to store at least one of the plurality of data sets (i.e., Fig.4, Testbench 420” including datasets/items 410-418); and 
a test manager (i.e., “Verification Tools 100”) configured to operate the target unit according to one of the plurality of the data sets stored in the shared memory and let the target unit operate the target software according to one of the plurality of the data sets (i.e., Fig.1, item 100 Verification Tool 100 and Verification Test 126; and Fig.2, Verification tool 100/Verification Environment 226, “test logic 230”, “software 208” in “Memory 204”),
wherein the verifying units reads an operation result stored in the shared memory, compares the read operation result and an expected operation result (i.e., “goal metrics”), and verifies the target software (i.e., col.4, lines 6-10, “The verification tool 100 implements one or more automated verification plans containing a set of goal metrics that are used to measure program toward verification completion. By definition of the plan(s), if these metrics are achieved, the designs verified”).  
Andrews discloses generating a verification test for testing and verifying software (i.e., Abstract, “generating a verification test or verification environment for testing and verifying software…”), but does not explicitly disclose diagnosing software for a vehicle and executing in the plurality of cores.
diagnosing software executed in the plurality of cores (i.e., Fig.2, items 270, “Core0, Core1…Core3”; Abstract “the system has a central processing unit with a plurality of separate core processing units”). Birurakis further discloses diagnosing software for electronic devices (i.e., Birurakis, paragraph [0010], “for execution of a test program for electronic devices, using the reserved core or cores…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Birurakis into Andrews for executing in the plurality of cores environment and using a verifying core to verify the operation result. It is also obvious to apply the teaching of Birurakis and Andrews to diagnose/test different electronic devices including the electronic devices used in a vehicle. One would have been motivated to do so to separate the testing operation with other computer operations as suggested by Birurakis (i.e., paragraph [0010], “the ATE test program is executed on the reserved core or cores synchronously, apart from other computer operations which operate on remaining cores”).
Andrews modified by Birurakis discloses extracting functions and argument/variable as addressed above, but does not explicitly disclose extracting memory map information and combining the extracted memory map information and function and argument information and converting the combined memory map information and function and argument information to a database.
Marron discloses extracting memory map information (i.e., Fig.3, item 302, “Live-Object Snapshot” – “Address A/Live Object A”, “Address D/ Live Object D”, and  and combining the extracted memory map information and function and argument information and converting the combined memory map information and function and argument information to a database (i.e., “data store” –see item 122; Also see paragraph [0035], “The snapshots 126 can be retained in the data store 122 of the computing system 102”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Marron into the Andrews, and Birurakis to further extracting and combining the memory map information (i.e., “heap in memory”/”live objects”). One would have been motivated to do so to debug/replay a portion of the execution of the managed program component based upon the live object snapshots as suggested by Marron (i.e., paragraph [0003], “A live-object snapshots can include live objects from a heap in memory at a given time during execution. Moreover, the time travel debugger component can be configured to replay at least a portion of the execution of the managed program component based upon the live-object snapshots”).

With respect to claim 9, Andrews discloses:
wherein the target unit operates the target software under a control of the test manager (i.e., “col.3, lines 43-46, “A verification tool 100 utilizes the verification test 126 to verify the functionality and performance of the software program… the a verification environment having sufficient information…to perform verification and testing functions”), and transmits the operation result to the shared memory (i.e., col.4, lines 6-10, “The verification tool 100 implements one or more automated verification plans containing a set of goal metrics that are used to measure program toward verification completion. By definition of the plan(s), If these metrics are achieved, the designs verified” – Notes, the results have to be transmits/output to memory for comparison). 

With respect to claim 11, Andrews discloses: 
wherein the verifying unit [includes a verifying core] including a verifying platform for verifying the plurality of cores (i.e., “col.3, lines 43-46, “A verification tool 100 utilizes the verification test 126 to verify the functionality and performance of the software program… the verification test 126 comprises a verification environment having sufficient information…to perform verification and testing functions”).
Andrews modified by Birurakis discloses diagnosing software executed in the plurality of cores (i.e., Fig.2, items 270 as cited above in claim 8), but does not explicitly disclose a verifying core.
However, Birurakis further discloses the verifying unit including a verifying core (i.e., “reserved core”, see paragraph [0010], “an ATE execution engine for communicating with the utility service program to reserve one or more processing cores for execution of a test program for electronic devices, using the reserved core…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 

With respect to claim 13, Andrews discloses:
wherein the target unit operates the target software according to the function and argument information included in the one of the plurality of the data sets in such a manner that the function is executed while changing an argument (i.e., Fig.3, step 306 – Select functions and variables to test; col.5, lines 53-55, “identification is made of the specific functions and variables to operation…The user can then select any or all of the functions and variables for testing”).  


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews Birurakis as applied in claim 1  above, and further in view of Daudel (Daudel et al., US8,732,670B1)

With respect to claim 5, the combination of Andrews, Birurakis does not explicitly disclose following limitations, however, Daudel discloses
determining whether a verification of the target software based on the plurality of data sets is completed (i.e., Fig.3A, steps 308 and 312 – “Replay Core Detects That verification  Process Has Started”, “Replay Core Detects That Verification Process Has Ended”), and when the verification of the target software is not completed, outputting a next data set to the shared memory (i.e., Fig.3A, step 310 – “ Each Time That A Class Is Loaded, Replay Core Emits, Into Replay Stream, Class Loader Index of Class Loader And Resource Name Identifying Class”; Also see Col.11, lines 55-61, “During replay time, the replay core again detects when the class verification process starts. Upon detecting the class verification process has started, the replay core causes the classes identified by the recorded class loading events to be loaded…”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Daudel’s teaching into the combination of Andrews and Birurakis for determining/detecting the verification process has started or completed/ended for the verification process. One would have been motivated to do so to “prevents those classes form being loaded again” as suggested by Daudel (i.e., col.14, line 27)

With respect to claim 6, Daudel further discloses
when the verification of the target software is completed (i.e., Fig.3A, step 312 – Replay Core Detects That Verification Process Has Ended”), converting a  verification result for the target software into a database (i.e., “The replay core additionally saves and stores, in a local cache, the class objects that are returned by the class loading process”).  
One would have been motivated to do so for the purpose as addressed in claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews Birurakis and Marron as applied in claim 8  above, and further in view of Daudel (Daudel et al., US8,732,670B1)
With respect to claim 12, the combination of Andrews, Birurakis and Marron does not explicitly disclose the following limitation, however, Daudel discloses:
wherein the verifying unit determines whether there exists one of the plurality of the data sets which is not output to the shared memory (i.e., verification has not started, see Fig.3A, step 308 – “Replay Core Detects That verification Process Has Started” ), and when there exists the determined one of the plurality of the data - 22 -sets, the verifying unit outputs a next data set to the shared memory (i.e., Fig.3A, step 310 – “ Each Time That A Class Is Loaded, Replay Core Emits, Into Replay Stream, Class Loader Index of Class Loader And Resource Name Identifying Class”; Also see Col.11, lines 55-61, “During replay time, the replay core again detects when the class verification process starts. Upon detecting the class verification process has started, the replay core causes the classes identified by the recorded class loading events to be loaded…”), and when there does not exist the determined one of the plurality of the data sets, the verifying unit converts a verification result into the database (i.e., Fig.3A, step 312 – Replay Core Detects That Verification Process Has Ended”), converting the verification result for the target software into the database (i.e., “The replay core additionally saves and stores, in a local cache, the class objects that are returned by the class loading process”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Daudel’s teaching into the combination of Andrews, Birurakis and Marron for determining/detecting the verification process has started or completed/ended for the verification process. One would have been motivated to do so to “prevents those classes form being loaded again” as suggested by Daudel (i.e., col.14, line 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terechko et al., (US2019/0278677A1) discloses a method for verification by comparing the self-test results using a first processor core and a second processor core.
Keckeisen et al., (US20120239222A1) discloses a method for monitoring/testing software control for a motor vehicle using a first computation core and a second computation core for a control function.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.


/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192